UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 97-30724
                           Summary Calendar


                   In the Matter of LINDA V. MAYER
                                                           Debtor



                           LINDA V. MAYER,

                                                           Appellant,


                                VERSUS


      LOIS SHEPARD; RALPH SHEPARD; CYNTHIA LEE TRAINA; and S.J.
                            BEAULIEU, JR,

                                                           Appellees.




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (96-CV-1707-C)
                            June 23, 1998


Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is AFFIRMED for the reasons



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
given by the district court in its order dated May 30, 1997.